REISSUE NOTICE OF ALLOWABILITY

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In both the 04/12/2022 and 05/06/2022 amendment to the specification, improper double bracketing was used instead of single bracketing (i.e., only single bracketing is allowed in reissue applications pursuant to 37 CFR 1.173 (37 CFR 1.121(b)(1)(ii) which provides for deletion by double bracketing of 5 or fewer consecutive characters does not apply to reissue applications) – double bracketing in reissue applications has special significance and is used when there is a reissue application of a patent already reissued (see MPEP 1453, Roman Numeral VI, (A)).  This amendment corrects that defect in the 04/12/2022 SPEC amendment and the 05/06/2022 SPEC amendment has NOT been entered.

IN THE SPECIFICATION: 
Please amend the paragraph beginning at col. 8, line 3, as follows:
	In the embodiment of FIG. 5, the electrode 330 is threadedly attached to the cathode block 304 eliminating the need for the spring element 358 FIG. 4[(FIG. 3)]. The swirl ring 350, the nozzle 370, and the shield 390 are each coupled to the "working end" 400 of the plasma arc torch as mentioned above.
Reissue Declaration
The “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (i.e., form PTO/AIA /06) filed on 05/06/2022 is acceptable and has been entered.

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-17 as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth on page 5 of the 10/18/2021 Non-Final Office action is hereby withdrawn.

\Withdrawn Claim Rejections - 35 USC § 112
The rejection of Claims 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is hereby withdrawn based on Applicant’s arguments.

Withdrawn Claim Rejections - 35 USC § 102
The rejection of Claims 1-3, 5-11, 13, and 15-17 under pre-AIA  35 U.S.C. 102(b) as being anticipated by GB 2,091,594 to Rotolico et al. is hereby withdrawn.
As to Claim 1, Applicant’s arguments in combination with the Reed Declaration filed 5/6/2022 are deemed persuasive. 

Withdrawn Claim Rejections - 35 USC § 103
The rejection of Claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2,091,594 to Rotolico et al. is hereby withdrawn based on the above comments with respect to Claim 1.

Withdrawn Drawing Objection
The drawing correction submitted on 5/17/2022 has been accepted and entered.  The 5/16/2022 and 5/6/2022 corrections have not been entered.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 has not been considered by the Examiner as it appears to be duplicative of the 04/12/2022 IDS.  ONLY one (1) IDS of the two (2) IDSs submitted on 05/13/2022 has been considered by the Examiner.  In the 05/13/2022 IDS NOT considered and X’ed out by the examiner, it is not clear if Reissue Applicant is attempting to change the date (by bracketing “January 26, 2022” and inserting “April 12, 2022”).  Since the earlier date seems to be correct as that was the date of the “Decision from Technical Board of Appeal,” only that IDS with the date of “January 26, 2022” has been considered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1 and 15, it is agreed that Rotolico fails to teach that the disengagement between the electrode and other torch components is facilitated by a biasing force of the compressible member as claimed.
As to Claim 12, the prior art of record does not appear to teach or reasonably suggest radially aligning the first component to the second component by a flexible secondary datum, such that the compressible member radially aligns the first component and the second component and axially biases the first component in an unassembled direction relative to the second component, the first component dimensioned such that the bias in the unassembled direction enables the first component to freely disengage from the plasma torch assembly, after the retaining cap is removed, without the use of tools, after an operation of the plasma torch assembly, in combination with the other claimed steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/